Smith, Judge.
Stone appeals from an order of resale and from a confirmation of sales. Under the circumstances of this case, the appeal from the order of resale is premature, and we must dismiss it. We also hold there was sufficient, probative evidence that appellee paid at least fair market value for each of three tracts of property sold on *602foreclosure and the court did not err in confirming these sales.
Appellee applied for confirmation of the sales of five tracts of property. As to two tracts of property, because of a mistake in their advertisement, the trial court entered an order of resale. That order, neither confirming nor denying confirmation of the sales of the two tracts, stipulated that the hearing on those two tracts was "continued pending further report, application and order.” The trial court entered a separate order confirming the sales of the other three tracts of property.
1. Because the order of resale was explicitly a nonfinal adjudication and appellant did not follow interlocutory review procedure, we must grant appellee’s motion to dismiss that part of the appeal. Ga. L. 1965, p. 18, as amended (Code Ann. § 6-701). This case is distinguishable from cases such as Davie v. Sheffield, 123 Ga. App. 228 (180 SE2d 263) (1971), where this court entertained an appeal from an order of resale; there, the trial court had entered a final judgment denying confirmation and ordering a resale.
2. We decline to dismiss that part of the appeal which is from the order confirming the sales of the other three parcels of property, an order which constitutes a final judgment.
3. Appellee’s undisputedly qualified expert testified that he had appraised the three parcels of property, and he gave his opinion of their fair market values, founded upon those appraisals. Appellant’s contention to the contrary notwithstanding, we hold that the expert’s appraisal of each parcel provided sufficient foundation for his opinion. Code § 38-1710.
Taking into consideration the amount of the loans subject to which the tracts were sold, the foreclosure sales of the three parcels brought amounts greater than their attested fair market values. There being evidence that the sale of each parcel brought at least its "true market value” and appellant raising no other viable contention, the trial court correctly entered the order confirming the sales. Ga. L. 1935, p. 381 (Code Ann. § 67-1504).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.

Argued January 3, 1978
Decided April 6, 1978.
Scheer & Eisner, William A. Gray, for appellant.
McClain, Mellen, Bowling & Hickman, A. 0. Bracey, III, James W. Culbreth, for appellee.